          Case 3:20-cv-00330-JBA Document 103 Filed 01/19/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

                                                     :
MIA CASTRO, M.D., HEIDI BOULES, M.D.,                :       CIVIL NO.: 3:20-CV-00330-JBA
ASHLEY ELTORAI, M.D., JODI-ANN OLIVER,               :
M.D., LORI-ANN OLIVER, M.D., AND                     :
ELIZABETH REINHART, M.D.,                            :
            Plaintiffs,                              :
                                                     :
v.                                                   :
                                                     :
YALE UNIVERSITY, YALE NEW HAVEN                      :
HOSPITAL, INC., AND MANUEL LOPES                     :
FONTES, M.D.,                                        :
           Defendants.                               :       JANUARY 19, 2021
                                                     :

        UNOPPOSED MOTION TO STAY DEADLINE FOR YALE NEW HAVEN
     HOSPITAL’S AND YALE UNIVERSITY’S RESPONSES TO SECOND AMENDED
          COMPLAINT UNTIL AFTER RULING ON MOTIONS TO DISMISS

               Defendants Yale New Haven Hospital, Inc. (“YNHH”) and Yale University

(“YU”), by and through their attorneys, jointly move this Court to stay the deadline for their

responses to Plaintiffs’ Second Amended Complaint until fourteen days after the Court issues a

ruling on the pending motions to dismiss. Counsel for Plaintiffs has consented to the filing of this

motion.

               In a May 14, 2020 Scheduling Order, this Court stayed all depositions and the end

of discovery pending a ruling on the anticipated filings of motions to dismiss. (Dkt. Entry No. 42).

On June 18 and 19, 2020, YNHH and YU filed motions to dismiss the amended complaint. (Dkt.

Entry Nos. 51, 53). On June 22, 2020, Plaintiffs moved to amend their amended complaint and

the Court granted Plaintiffs’ motion on December 31, 2020. (Dkt. Entry Nos. 54, 100). On January

4, 2021, Plaintiffs filed their Second Amended Complaint. (Dkt. Entry No. 102). The current




                                                 1
         Case 3:20-cv-00330-JBA Document 103 Filed 01/19/21 Page 2 of 3




deadline for responding to Plaintiffs’ Second Amended Complaint is January 19, 2021. See Fed.

R. Civ. P. 15(a)(3); Fed. R. Civ. P. 6(a)(1)(C).

               Meanwhile, the Court has not yet issued a ruling on YNHH’s and YU’s motions to

dismiss. If the Court ultimately grants, in whole or in part, the motions to dismiss filed by YNHH

and YU, the ruling would dispose of all or a part of Plaintiffs’ claims against these defendants and

would moot the need to respond to those dismissed claims in the operative complaint. To avoid

potentially needless litigation and judicial effort and resources, and given the already-imposed stay

on depositions and end of discovery pending a ruling on the motions to dismiss, YNHH and YU

request that the Court stay their deadline to respond to Plaintiffs’ Second Amended Complaint

until fourteen days after the issuance of a decision on the pending motions to dismiss.

               Wherefore, YNHH and YU respectfully request that the Court stay their deadline

to respond to Plaintiffs’ Second Amended Complaint until fourteen days following the Court’s

issuance of an Order granting or denying the pending motions to dismiss.



DEFENDANT,                                             DEFENDANT,
YALE NEW HAVEN HOSPITAL, INC.                          YALE UNIVERSITY

By:     /s/ Sarah R. Skubas                            By:     Patrick M. Noonan
Sarah R. Skubas (ct28327)                              Patrick M. Noonan (ct00189)
Kasia M. Preneta (ct30988)                             Kristianna L. Sciarra (ct30223)
Jackson Lewis P.C.                                     Donahue, Durham & Noonan, P.C.
90 State House Square, 8th Floor                       Concept Park
Hartford, CT 06103                                     741 Boston Post Road, Suite 306
Tel.: (860) 522-0404                                   Guilford, CT 06437
Fax: (860) 247-1330                                    Tel.: (203) 458-9168
sarah.skubas@jacksonlewis.com                          Fax: (203) 458-4424
kasia.preneta@jacksonlewis.com                         pnoonan@ddnctlaw.com
                                                       ksciarra@ddnctlaw.com




                                                   2
           Case 3:20-cv-00330-JBA Document 103 Filed 01/19/21 Page 3 of 3




                                 CERTIFICATION OF SERVICE

I hereby certify that on January 19, 2021, a copy of foregoing was filed electronically. Notice of

this filing will be sent by email to all parties by operation of the Court’s electronic filing system

and by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the Court’s CM/ECF system.



                                             Kasia M. Prenata
                                             Kasia M. Preneta
                                      -8772, v.
4850-4671-3302, v. 1




                                                 3
